MacIntyre, J.
There is no special demurrer to the indictment, and, reduced to its last analysis, the sole question presented by the general demurrer is whether or not the following part of the motor-vehicle law (Ga. L. 1927, p. 237, section 12 (d), Code of 1933, § 68-303 (d)) is so vague and indefinite as to be void: “An operator of a vehicle overtaking another vehicle going in the same direction, and desiring to pass the same, shall pass to the left of the vehicle overtaken, provided that the way ahead is clear of approaching traffic, but if the way is not clear, he shall not pass unless the width of the roadway is sufficient to allow his vehicle to pass to the right of the centre thereof in the direction in which his vehicle is moving.” Held, that the only part of the statute subject to attack for indefiniteness, to wit, the phrase “clear of approaching traffic,” is not so vague and indefinite as to invalidate the statute, and that the court did not err in overruling the demurrer to the indictment. Ray v. State, 47 Ga. App. 22 (169 S. E. 538).

Judgment affirmed.


Broyles, O. J., and Gu&rry, J., eoneur.